Citation Nr: 0812742	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-28 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
April 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which found the veteran incompetent to handle disbursement of 
VA funds.  

In March 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Board video conference hearing at the 
RO, at which time a motion was granted to advance the case on 
the docket.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is rated incompetent for VA benefits purposes, 
and claims that competency status should be restored.  For VA 
purposes, a mentally incompetent person is one who, because 
of injury or disease, lacks the mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation. 38 C.F.R. § 3.353(a). 

The veteran is service-connected for schizophrenia and is 
rated as 100 percent disabled, effective May 7, 1987.  In 
September 1987, he was rated as incompetent to handle 
disbursement of his VA funds.  This rating was continued up 
until July 2003, when he was found competent.  In August 
2004, however, he submitted a statement that he wanted to 
terminate his benefits for schizophrenia because he no longer 
wanted to be recognized as a paranoid schizophrenic.  This 
was found to be against the veteran's best interests, so he 
was provided a November 2004 examination to evaluate his 
schizophrenia and a January 2005 evaluation to determine 
whether he was competent to handle his funds.  The November 
2004 VA examiner noted that the veteran was in mild remission 
but still limited in his diagnosis of schizophrenia; the 
examiner noted that the veteran appeared competent.  The 
January 2005 VA examiner found, however, that the veteran's 
request to discontinue his benefits was delusional in nature 
and represented another act of self-destruction into which he 
had no insight (the first act was noncompliance with 
treatment for his diabetes and its complications).  The 
examiner noted that the veteran's disability benefits were 
his primary means of support for himself and his family and 
that his request to discontinue benefits was prima facie 
evidence of incompetence.  It was the examiner's opinion that 
the trial of supervised payments had failed and that the 
veteran should again be rated as incompetent for VA purposes.

In September 2006, a VA social worker submitted a letter 
noting that the veteran presented discipline, caring, and 
pride in being a father and that his progress was 
enlightening and positive.  She noted that the veteran made 
every effort to keep her informed as the dialysis and Team C 
social worker so that she might provide the needed 
information to his attending physicians.  She further noted 
that he was always alert and oriented with insight and some 
coping skills; his mood was depressed and affect flat, but he 
was never homicidal or suicidal.  He continued to request 
assistance with his family in making their lives emotionally 
and financially better.  The social worker recommended that 
the veteran be given some responsibility in managing his 
finances for a specific period of time so that he might learn 
socialization and responsibility.  The social worker further 
noted that if he was not given those opportunities then he 
would be more like a captive individual than someone VA is 
attempting to move beyond the diagnosis.  
 
The veteran submitted testimony that he felt he was capable 
of handling his own money because he wanted to provide for 
his family and ensure they had the proper education and 
clothing and that their medical needs were met.  The veteran 
went on to list the amount of money that was handled by his 
payee each month and that the payee used the money to pay off 
his bills and set some aside, when possible, for his savings.  
He mentioned that he had taken out a loan so he could add a 
back room to his house and that the payee was paying this 
off.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities. 38 C.F.R. § 3.353(c).  As the September 2006 
letter and the veteran's testimony have brought the finding 
of the veteran's incompetency into question, a field 
examination is deemed necessary to determine whether the 
veteran is presently competent to handle disbursement of his 
VA funds.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA duty to assist 
and notify letter addressing his claim for 
competency status for purposes of handling 
VA funds.

2.  Schedule the veteran for a VA 
psychiatric field examination to determine 
whether he is presently competent to 
handle disbursement of his VA funds.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner should 
note the veteran's extensive psychiatric 
history and previous determinations 
addressing the veteran's competency.  A 
detailed rationale for all opinions must 
be provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



